DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group I (Claims 16-24, 30 and 31) and species (SEQ ID NO: 4 as a single specific first gRNA and SEQ ID NO: 5 as a single specific second gRNA) in the reply filed on 9/23/2021 is acknowledged. 
Claims 16-31 are pending. Claim 26 has been amended. Claims 17 and 25-29 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 16, 18-24, 30 and 31 are examined in the present Office Action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application, EP16306426.4 and PCT application PCT/EP2017/077670 filed on 10/28/2016 and 10/27/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 10/28/2016.




Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/29/2019 and 12/3/2019 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement were considered by the examiner.

Notice of Non-Compliance
This application discloses nucleic acid and/or amino acid sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 through 1.825 (the “sequence rules”). However, this application discloses nucleotide and/or amino acid sequences which require labeling by accompanying sequence identifiers (i.e. SEQ ID NO), but which are not so labeled. For example, at least Figures 2, 3 and 5 of the instant application disclose sequences in excess of 10 consecutive amino acids in length that are not identified by sequence identifier. Applicants should be aware that this may not comprise the only instance(s) of non-compliance. Applicant should carefully review the application for any further example(s) of failure to identify sequences by sequence identifier, and to otherwise verify that the application is in full compliance with the sequence rules. Please note that any sequences not already disclosed in the sequence listing or CRF will require amendment and resubmission of both the sequence listing and the CRF. 
Applicant is required to comply with all sequence rules set forth in 37 CFR 1.821 through 1.825 in the next substantive response. This requirement will not be held in abeyance, and failure to comply with these requirements may result in ABANDONMENT of the application under 37 CFR 1.821(g). Direct the reply to the undersigned. 



Objections to the Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.
	See at least page 11, wherein a hyperlink “http://” is found. Applicants should review the entire specification.
	Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
	Claim 16 is objected to because the phrase “a first and a second sgRNA molecules that are” is grammatically incorrect. Deletion of the article “a” immediately before “first” and “second is suggested. Also deletion of each comma after each instance of “double stranded break” is suggested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 20, 22-24 and 30-31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang, WO 2015/089351, published 6/18/2015 (hereinafter Zhang, cited in applicants IDS). 
Zhang describes methods and compositions for the delivery, use and control of Staphylococcus aureus (SaCas9) systems for treating nucleotide repeat element (e.g trinucleotide repeat, tetranucleotide repeat, nucleotide expansion element) disorders and diseases (Zhang, para 3, 318, 326, 328). Zhang provides background for targeting expanded CTG repeats in the DMPK locus (Zhang, para 99, 310, 314 and Fig 10A-C). Zhang describes designing sgRNA sequences which flanked the CTG nucleotide repeat region in the 3’ untranslated region (3’UTR) of the DMPK gene (Zhang, para 99 and 314). Zhang describes performing PCR on the edited products to confirm the successful editing of the DMPK locus in FIT1080 cells (Zhang, Fig 10A). Zhang provides evidence to show that the CTG expansion elements had been effectively excised (Zhang, Fig 10C). Zhang describes recombinant adenoviral vectors (rAAV) for the delivery of CRISPR-Cas9 systems into mammalian cells (Zhang, para 100, 108, 146 and Fig 11A-C). Thus, the disclosure of Zhang anticipates claims 16, 20, 22-24 and 30-31. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18 and 21 are rejected under 35 U.S.C. 103 as being obvious over Zhang (supra) as applied to claims 16, 20, 22-24 and 30-31 above in further view of Basu, WO 2015/054507, published 4/6/2015 (hereinafter Basu). 
A description of Zhang can be found above. Zhang does not describe a first sgRNA comprising the elected SEQ ID NO: 4 as recited in claims 18 and 21.
Basu describes CRISPR-Cas9 systems for increasing the production of a nutritive polypeptide in a host organism (Basu, para 6). Basu discloses a sgRNA with 100% sequence similarity to elected SEQ ID NO: 4. Sequence search results shown below (SEQ ID NO: 761 from Basu): 

    PNG
    media_image1.png
    202
    409
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art to use the known sgRNA corresponding to instant SEQ ID NO: 4 as described by Basu for targeting the excision of known CTG expansion elements within the DMPK gene as described by Zhang as a treatment for nucleotide repeat element associated diseases. It would have been a matter of simply substituting one known sgRNA for another to obtain predictable results since the sequence of the DMPK gene was known and 3’UTR targets were identified by Zhang. One would be motivated to make this substitution in order to effectively excise CTG repeats within the 3’UTR region of the DMPK gene as described by Zhang. One would have a prima facie obvious to at the time the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Zhang (supra) and Basu (supra) as applied to claims 16, 18, 20-24 and 30-31 in further view of Xie et al. "sgRNAcas9: a software package for designing CRISPR sgRNA and evaluating potential off-target cleavage sites." PloS one 9.6 (2014): e100448 (hereinafter Xie). 
A description of Zhang and Basu can be found above. Neither Zhang nor Basu describe a sgRNA comprising the elected SEQ ID NO: 5 as recited in claim 19. 
Xie describes a publically available software program and corresponding methodologies for the rational design of gRNAs for CRISPR genomic editing systems (Xi, abstract). Xie outlines a workflow diagram in Fig 1 which describes identifying a target gene sequence, finding CRISPR target sites, evaluating off-target effects, expressing the gRNA in a vector and extracting the desired length of nucleotide sequences flanking the on or off target cleavage sites (Xi, Fig 1). Xi also describes workflow and filter criteria for selecting candidate CRISPR target sites (protospacers) with high specificity using gRNA Cas9 (Xi, Fig 4). 
It would have been prima facie obvious to one of ordinary skill in the art to use the rational gRNA design methodologies described by Xie to design gRNAs corresponding to SEQ ID NO: 5 and apply it to the CRSPR-SaCas9 genomic editing systems for targeting the 3’UTR region of the DMPK gene as described by Zhang as a treatment for nucleotide repeat element associated diseases. It would have been a matter of applying known gRNA design methodologies to experiment with various gRNAs corresponding to the 3’UTR region of the DMPK gene. Xi shows that there are predictable ways to experiment with many spacer 
Furthermore, since there are a finite number of possible gRNAs which could target the 3’UTR region of the DMPK gene, it would have been obvious to derive either of the elected SEQ IDs NO: 4 and 5 following the rational sgRNA design methodologies described by Xie and apply it to the CRSPR-SaCas9 genomic editing systems for targeting the 3’UTR region of the DMPK gene as described by Zhang. One would have a reasonable expectation of success given the well-established workflows for evaluating gRNAs and the relative interchangeability of different gRNAs in CRISPR-Cas9 systems. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 18-24, 30 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-31 of copending Application No: 16/345,743 (US Patent Application Publication Number US 2020/0140867). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully embrace the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The co-pending claims are drawn to a pair of sgRNA molecules that are able to bin by base-pairing to a sequence complementary to a target genomic DNA sequence being located at the 3’UTR of the DMPK gene. 


Citation of Other Relevant Prior Art
Vanderiessche et al. US 2017/0088819, published 3/30/2017

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633